Affirmed and Memorandum Opinion filed May 7, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00621-CR

                          ENGWIN WILLIAMS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1517569

                 MEMORANDUM                       OPINION

      A jury found appellant guilty of aggravated robbery, and the trial court
sentenced him to twenty-two years’ imprisonment. In a single issue, appellant
challenges the sufficiency of the evidence to prove his identity as the perpetrator of
the offense. We affirm.
I.    Legal Principles

      In a sufficiency review, we consider all of the evidence in the light most
favorable to the jury’s verdict to determine whether, based on that evidence and
reasonable inferences therefrom, any rational juror could have found the essential
elements of the crime beyond a reasonable doubt. Balderas v. State, 517 S.W.3d
756, 765–66 (Tex. Crim. App. 2016). We defer to the jury’s responsibility to
resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable
inferences from basic facts to ultimate facts. Id. at 766. The jury is the sole judge
of the credibility and weight to be attached to witness testimony, and we must
defer to the jury’s resolution of conflicting inferences that are supported by the
record. See id.

      “Unquestionably, the State must prove beyond a reasonable doubt that the
accused is the person who committed the crime charged.” Smith v. State, 56
S.W.3d 739, 744 (Tex. App.—Houston [14th Dist.] 2001, pet. ref’d). Identity may
be proven by direct or circumstantial evidence and through inferences. Id.; see also
Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App. 1986). An eyewitness’s
identification is direct evidence of the defendant’s guilt. See Ex parte Saenz, 491
S.W.3d 819, 830 (Tex. Crim. App. 2016); Holland v. State, 654 S.W.2d 745, 748
(Tex. App.—Houston [14th Dist.]), aff’d, 653 S.W.2d 820 (Tex. Crim. App. 1983)
(table op., not designated for publication). Thus, the testimony of a single
eyewitness can be sufficient evidence to support a conviction. See Bradley v. State,
359 S.W.3d 912, 917 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d) (citing
Aguilar v. State, 468 S.W.2d 75, 77 (Tex. Crim. App. 1971)); see also Criff v.
State, 438 S.W.3d 134, 137 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d)
(“Courts have consistently held that eyewitness testimony can be sufficient to



                                         2
support a conviction absent additional corroborating evidence, so long as the
testimony proves every element of the offense beyond a reasonable doubt.”).

II.   Evidence

      The complainant testified that he was sitting in a truck in the parking lot of
an apartment complex when a gray Ford Fusion stopped in front of him, blocking
his truck. A man got out of the Ford and robbed the complainant at gunpoint. The
complainant described the gun as a silver and black “automatic” pistol, i.e., a gun
with a magazine and not a revolver. After the robber drove away, the complainant
followed to obtain the robber’s license plate number. During the pursuit, the robber
fired the gun several times at the complainant; the bullets did not strike the
complainant or his truck. The complainant obtained the license plate number,
halted his pursuit, and called 911.

      During the 911 call, the complainant could not describe the robber’s
clothing. That night, the complainant gave a description of the robber to a police
officer: “black African-American male, 20 to 30 years of age, five eight, medium
brown skin.”

      Based on the description of the robber’s car and the license plate number,
Houston Police Department officers developed appellant as a suspect. About a
week after the robbery, the complainant identified appellant in a photo spread as
the robber. The complainant also made an in-court identification of appellant as the
robber. The complainant testified that he focused on appellant’s face and the gun
during the robbery.

      When officers located the gray Ford Fusion with the license plate number
provided by the complainant, appellant was sitting in the driver’s seat. The officers
arrested him.


                                         3
       Appellant’s girlfriend testified that appellant lived “periodically” or “on an
off” with her. Police officers searched her one-bedroom apartment and found male
clothes in the bedroom closet.1 Also in the closet, officers found a firearm with the
serial number scratched off. The girlfriend testified that the firearm did not belong
to her. She testified that the Ford Fusion was hers, but appellant would drive it. She
also testified that another man and woman lived with them around the time of the
offense, and they also drove the car. The man and woman did not sleep in the
bedroom near where the firearm was found.

III.   Analysis

       Appellant contends that the evidence is insufficient because the
complainant’s identification was flawed, there is no forensic evidence linking
appellant to the robbery or firearm, and other people had access to the Ford Fusion.

       Appellant takes an impermissible “divide and conquer” approach to the
evidence and does not defer to the jury’s role in determining credibility and
weighing the evidence. See Zuniga v. State, 551 S.W.3d 729, 732–33 (Tex. Crim.
App. 2018). Appellant’s attack on the complainant’s identifications is an attack on
the credibility of the complainant’s testimony, not its sufficiency. See Criff, 438
S.W.3d at 138. Similarly, evidence may be sufficient to prove aggravated robbery
despite a lack of forensic evidence. See Johnson v. State, 176 S.W.3d 74, 77–78
(Tex. App.—Houston [1st Dist.] 2004, pet. ref’d) (legally and factually sufficient
evidence of aggravated robbery based on the complainant’s testimony and
identifications, even though the defendant presented an alibi defense and there was
no physical or forensic evidence). We defer to the jury’s resolutions of conflicting


       1
          Appellant’s uncle testified that appellant stayed with him sometimes, but appellant
would also stay with his girlfriend; and appellant did not have to pack clothes because appellant
kept clothes at “either place.”

                                               4
inferences, such as whether one of appellant’s girlfriend’s roommates could have
been the robber based on their access to the Ford Fusion. See Zuniga, 551 S.W.3d
at 733.

      The complainant identified appellant in a photo spread about a week after
the robbery and identified appellant in court as the robber. The identifications are
direct evidence of appellant’s identity as the robber. See Ex parte Saenz, 491
S.W.3d at 830; Holland, 654 S.W.2d at 748; see also Manning v. State, No. 14-16-
00483-CR, 2017 WL 4018231, at *2 (Tex. App.—Houston [14th Dist.] Sept. 12,
2017, no pet.) (mem. op., not designated for publication).

      Moreover, appellant’s access to the car provides additional, circumstantial
evidence of appellant’s identity as the robber. Appellant was known to drive the
car that was used during the robbery.

      Considering all of the evidence in the light most favorable to the jury’s
verdict, a rational juror could have found beyond a reasonable doubt that appellant
was the robber. The evidence is sufficient to support his conviction.

IV.   Conclusion

      Appellant’s sole issue is overruled. The trial court’s judgment is affirmed.




                                        /s/       Ken Wise
                                                  Justice


Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              5